DETAILED ACTION

This action is responsive to communications filed on June 28, 2021. This action is made Non-Final.
Claims 1-16 are pending in the case. 
Claims 1 is an independent claim.
Claims 1-16 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 11/29/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,048,854. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al., US Patent Application Publication no US 2017/0316775 (“Le”), and further in view of Kannan, US Patent Application Publication no. US 2019/0132451 (“Kannan”).
Claim 1:
	Le teaches or suggests a computerized method for highlighting relative importance of portions of a conversation displayed on a graphical user interface, comprising:
	storing the conversation in text form in computerized memory connected to a computer processor that is configured to display conversation text on a graphical user interface, wherein a display of the conversation illustrates conversation data according to respective conversation participants’ turns in providing conversation input (see Fig. 1 and 4; para. 0007 - natural language output device is configured to output the current natural language utterance after it has been constructed by the computer; para. 0008 - conducting a natural language dialog using a chat interface or a telephonic device; while conducting the natural language dialog, constructing a current natural language utterance word-by-word; and outputting the constructed current natural language utterance via one of the chat interface, a display device; para. 0020 – dialog device includes a natural language interfacing device 10, such as a chat interface system; para. 0026 - current utterance 34 may be presented as a suggestion on the display component; para. 0034 - each dialog was preprocessed to tokenize (using Stanford CoreNLP in the actually performed tests) and convert the dialog; para. 0037 - dialog alternates between <CLIENT> and <AGENT> turns, where in each <AGENT> tum the agent is providing a response to the client utterance of the immediately preceding <CLIENT> tum.);
	weighting respective turns of the conversation by providing the conversation input of the respective turns to a hierarchical attention network stored in the memory, wherein the hierarchical attention network uses the process to calculate sequential long-short-term-memory cells (LSTM) in the memory (see Fig. 2, 3, 5, 7, 8; para. 0024 - plurality of language models (LMs) 42 are applied to the context comprising a concatenation of the stored natural language dialog 32 and the current natural language utterance 34 up to (but not including) the word being chosen. RNN 50 includes a vector of LM weights 52 that are used by the RNN 50 to appropriately weight each normalized distribution output by a respective LM 42 in the mixture distribution; para. 0030 - LSTM cell includes a memory cell c … he W and b terms are weight matrices and bias vectors; para. 0032 - LSTM is used to encode the history word-by-word into a vector; para. 0037 - the dialog alternates between <CLIENT> and <AGENT> turns, where in each <AGENT> tum the agent is providing a response to the client utterance of the immediately preceding <CLIENT> tum; para. 0056 – the neural chat model also employs LSTMs to encode histories into vectors, the integration makes use of the hidden state of the neural chat model LSTM to compute normalized weights.);
	using later LSTM cell data to update weighting values for prior LSTM cell data in a sequence of turns of conversation input data (see Fig. 2, 3, 5, 7, 8; para. 0024 - plurality of language models (LMs) 42 are applied to the context comprising a concatenation of the stored natural language dialog 32 and the current natural language utterance 34 up to (but not including) the word being chosen. RNN 50 includes a vector of LM weights 52 that are used by the RNN 50 to appropriately weight each normalized distribution output by a respective LM 42 in the mixture distribution; para. 0030 - LSTM cell includes a memory cell c … he W and b terms are weight matrices and bias vectors; para. 0032 - LSTM is used to encode the history word-by-word into a vector; para. 0056 – the neural chat model also employs LSTMs to encode histories into vectors, the integration makes use of the hidden state of the neural chat model LSTM to compute normalized weights; para. 0076 - each time step (i.e. each next word in the utterance under construction), the LSTM is used to encode the whole dialog history to compute a set of normalized weights. The final output of the LSTM at each time step is a sum of weighted outputs from given independent component language models.);
	displaying the conversation participants’ turns on the graphical user interface for each of the participants’ turns input (see Fig. 1 and 4; para. 0007 - natural language output device is configured to output the current natural language utterance after it has been constructed by the computer; para. 0008 - conducting a natural language dialog using a chat interface or a telephonic device; while conducting the natural language dialog, constructing a current natural language utterance word-by-word; and outputting the constructed current natural language utterance via one of the chat interface, a display device; para. 0020 – dialog device includes a natural language interfacing device 10, such as a chat interface system; para. 0026 - current utterance 34 may be presented as a suggestion on the display component; para. 0034 - each dialog was preprocessed to tokenize (using Stanford CoreNLP in the actually performed tests) and convert the dialog; para. 0037 - dialog alternates between <CLIENT> and <AGENT> turns, where in each <AGENT> tum the agent is providing a response to the client utterance of the immediately preceding <CLIENT> tum.).).
	Though Le appears to teach respective weighting values for each of the participants’ turns (see Fig. 9, 10; para. 0030 - LSTM cell includes a memory cell c … he W and b terms are weight matrices and bias vectors; para. 0032 - LSTM is used to encode the history word-by-word into a vector; para. 0037 - the dialog alternates between <CLIENT> and <AGENT> turns, where in each <AGENT> tum the agent is providing a response to the client utterance of the immediately preceding <CLIENT> tum; para. 0056 – the neural chat model also employs LSTMs to encode histories into vectors, the integration makes use of the hidden state of the neural chat model LSTM to compute normalized weights; para. 0074 - parameters a, Pc, and Pqa are visualized. FIG. 9 presents a, Pc, and Pqa for the context-response pair; para. 0075 - FIG. 10 presents a, Pc, and Pqa for the context-response pair.), Le fails to explicitly disclose displaying with a visible indication of respective weighting values.
	Kannan teaches or suggests displaying with a visible indication of respective weighting values (see Fig. 3A, 4A; para. 0071 - an intent display section 308. Intent display section 308 may be configured to display predicted intents for the most recent customer input along with corresponding confidence scores; para. 0079 - receive each customer input in an ongoing manner and predict one or more intents corresponding to the customer input. to compute a confidence score for each predicted intent.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Le, to include displaying with a visible indication of respective weighting values for the purpose of efficiently determining an effective response to a user customer based on the user customers turns in a conversation, as taught by Kannan (at least para. 0008).
Claim(s) 16:
Claim(s) 16 correspond to Claim 1, and thus, Le and Kannan teach or suggest the limitations of claim(s) 16 as well.

Claim 2:
	Le further teaches or suggests wherein weighting the respective turns comprises adding conversation input data from additional later turns of the conversation to new LSTM cells (see Fig. 2, 3, 5, 7, 8; para. 0024 - plurality of language models (LMs) 42 are applied to the context comprising a concatenation of the stored natural language dialog 32 and the current natural language utterance 34 up to (but not including) the word being chosen. RNN 50 includes a vector of LM weights 52 that are used by the RNN 50 to appropriately weight each normalized distribution output by a respective LM 42 in the mixture distribution; para. 0030 - LSTM cell includes a memory cell c … he W and b terms are weight matrices and bias vectors; para. 0032 - LSTM is used to encode the history word-by-word into a vector; para. 0037 - the dialog alternates between <CLIENT> and <AGENT> turns, where in each <AGENT> tum the agent is providing a response to the client utterance of the immediately preceding <CLIENT> tum; para. 0056 – the neural chat model also employs LSTMs to encode histories into vectors, the integration makes use of the hidden state of the neural chat model LSTM to compute normalized weights; para. 0076 - each time step (i.e. each next word in the utterance under construction), the LSTM is used to encode the whole dialog history to compute a set of normalized weights. The final output of the LSTM at each time step is a sum of weighted outputs from given independent component language models.).

Claim 3:
	Le further teaches or suggests wherein weighting the respective turns comprises changing weights of the prior LSTM cell data in response to the additional later turns (see Fig. 2, 3, 5, 7, 8; para. 0024 - plurality of language models (LMs) 42 are applied to the context comprising a concatenation of the stored natural language dialog 32 and the current natural language utterance 34 up to (but not including) the word being chosen. RNN 50 includes a vector of LM weights 52 that are used by the RNN 50 to appropriately weight each normalized distribution output by a respective LM 42 in the mixture distribution; para. 0030 - LSTM cell includes a memory cell c … he W and b terms are weight matrices and bias vectors; para. 0032 - LSTM is used to encode the history word-by-word into a vector; para. 0037 - the dialog alternates between <CLIENT> and <AGENT> turns, where in each <AGENT> tum the agent is providing a response to the client utterance of the immediately preceding <CLIENT> tum; para. 0056 – the neural chat model also employs LSTMs to encode histories into vectors, the integration makes use of the hidden state of the neural chat model LSTM to compute normalized weights; para. 0076 - each time step (i.e. each next word in the utterance under construction), the LSTM is used to encode the whole dialog history to compute a set of normalized weights. The final output of the LSTM at each time step is a sum of weighted outputs from given independent component language models.).

Claim 4:
	Le further teaches or suggests wherein the processor identifies a plurality of turns in the conversation illustrating at least one change in weight distribution among the plurality of turns as an attention dependency switch (see Fig. 2, 3, 5, 7, 8; para. 0024 - plurality of language models (LMs) 42 are applied to the context comprising a concatenation of the stored natural language dialog 32 and the current natural language utterance 34 up to (but not including) the word being chosen. RNN 50 includes a vector of LM weights 52 that are used by the RNN 50 to appropriately weight each normalized distribution output by a respective LM 42 in the mixture distribution; para. 0030 - LSTM cell includes a memory cell c … he W and b terms are weight matrices and bias vectors; para. 0032 - LSTM is used to encode the history word-by-word into a vector; para. 0037 - the dialog alternates between <CLIENT> and <AGENT> turns, where in each <AGENT> tum the agent is providing a response to the client utterance of the immediately preceding <CLIENT> tum; para. 0056 – the neural chat model also employs LSTMs to encode histories into vectors, the integration makes use of the hidden state of the neural chat model LSTM to compute normalized weights; para. 0076 - each time step (i.e. each next word in the utterance under construction), the LSTM is used to encode the whole dialog history to compute a set of normalized weights. The final output of the LSTM at each time step is a sum of weighted outputs from given independent component language models.).

Claim 5:
	Le further teaches or suggests wherein the processor identifies sequential turns in the conversation illustrating at least one change in weight between two turns as a context dependency switch (see Fig. 2, 3, 5, 7, 8; para. 0024 - plurality of language models (LMs) 42 are applied to the context comprising a concatenation of the stored natural language dialog 32 and the current natural language utterance 34 up to (but not including) the word being chosen. RNN 50 includes a vector of LM weights 52 that are used by the RNN 50 to appropriately weight each normalized distribution output by a respective LM 42 in the mixture distribution; para. 0030 - LSTM cell includes a memory cell c … he W and b terms are weight matrices and bias vectors; para. 0032 - LSTM is used to encode the history word-by-word into a vector; para. 0037 - the dialog alternates between <CLIENT> and <AGENT> turns, where in each <AGENT> tum the agent is providing a response to the client utterance of the immediately preceding <CLIENT> tum; para. 0056 – the neural chat model also employs LSTMs to encode histories into vectors, the integration makes use of the hidden state of the neural chat model LSTM to compute normalized weights; para. 0076 - each time step (i.e. each next word in the utterance under construction), the LSTM is used to encode the whole dialog history to compute a set of normalized weights. The final output of the LSTM at each time step is a sum of weighted outputs from given independent component language models.).

Claim 6:
	Le further teaches or suggests wherein the processor identifies at least one turn in the conversation illustrating at least one change in weight, across the entire conversation and greater than a variation dependency variable, as a variation dependency switch (see Fig. 2, 3, 5, 7, 8; para. 0024 - plurality of language models (LMs) 42 are applied to the context comprising a concatenation of the stored natural language dialog 32 and the current natural language utterance 34 up to (but not including) the word being chosen. RNN 50 includes a vector of LM weights 52 that are used by the RNN 50 to appropriately weight each normalized distribution output by a respective LM 42 in the mixture distribution; para. 0030 - LSTM cell includes a memory cell c … he W and b terms are weight matrices and bias vectors; para. 0032 - LSTM is used to encode the history word-by-word into a vector; para. 0037 - the dialog alternates between <CLIENT> and <AGENT> turns, where in each <AGENT> tum the agent is providing a response to the client utterance of the immediately preceding <CLIENT> tum; para. 0056 – the neural chat model also employs LSTMs to encode histories into vectors, the integration makes use of the hidden state of the neural chat model LSTM to compute normalized weights; para. 0076 - each time step (i.e. each next word in the utterance under construction), the LSTM is used to encode the whole dialog history to compute a set of normalized weights. The final output of the LSTM at each time step is a sum of weighted outputs from given independent component language models.).

Claim 14:
	Kannan further teaches or suggests wherein a selection of the visible indication of respective weighting values for each of the participants’ turns is updated in real time during the conversation (see Fig. 3A, 3B, 4A, 4B, 5;para. 0041 - maintain real-time information related to conversations between customers and agents; para. 0061 - confidence score corresponding to each intent from among the one or more intents predicted corresponding to the customer's input; receive the inputs provided by the customer in substantially real-time and predict one or more intents for each customer input.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Le, to include wherein a selection of the visible indication of respective weighting values for each of the participants’ turns is updated in real time during the conversation for the purpose of efficiently determining an effective response to a user customer based on the user customers turns in a conversation, as taught by Kannan (at least para. 0008).

Claim 15:
	Kannan further teaches or suggests wherein a point of escalation in the conversation is identified from the weighting values (see Fig. 4B; para. 0080 - send an informatory alert to the apparatus 200 to indicate the fact that there may be a need of an intervention of human agent in the current conversation. It is noted that there is no hand-off to a human agent at this time. The disambiguation phrase, such as the disambiguation phrase 450, may be posed as a question back to the customer. Once the customer answers the question, the VA may be configured to pass this information back to the processor 202 to get fresh set of intents and confidence scores. If the new result-set has a non-ambiguous intent for which the confidence score is greater than the predefined threshold score, the VA conversation continues normally, and another alert may be sent to the processor 202 to cancel the previous alert. If the highest confidence score is less than the predefined threshold score, then the VA may be configured to determine that there is a need of a human agent to intervene briefly.).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to the double patenting rejection indicated above) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/              Primary Examiner, Art Unit 2176